Title: To George Washington from Henry Knox, 1 October 1791
From: Knox, Henry
To: Washington, George



Sir,
War Department [Philadelphia], 1st October 1791.

Yesterday I received a Letter from Major General St Clair, dated at Lexington in Kentucky the 4th ultimo. He had repaired to that place in order to meet the County Lieutenants of the district, for the purpose of obtaining such a number of militia as he judged would be necessary to enable the Army to accomplish the objects which had been directed. He agreed with the County Lieutenants, that Eleven hundred and fifty non-commissioned and privates should be drafted, although he says he neither expects or desires more than Seven hundred and fifty—They are to be at Fort Washington on the 25 ultimo—He, upon a full consideration and consultation with the County Lieutenants, decided that the Militia to be called out should not be Volunteers but to act as Infantry, and to serve for three months if necessary—The County Lieutenants were unanimous and cordial in their promises.
In the mean time he had ordered the first division of the troops already assembled at and near Fort Washington, to move to the Miami river on the 2d ulto—about 35 miles from Fort Washington—and Colonel Darke with the second division to follow as soon as possible—This would be the first post of communication—and as soon as it should be finished, which he expects will be in ten days after its commencement, he would move forward to establish a second post, and there he shall expect to be joined by Genl Butler and the Militia from Kentucky—He seems to think it imprudent to move farther than a second, until his whole force should be collected.

He supposes from his information, that it is possible to assemble twelve or fifteen hundred hostile Indians—but, that they cannot subsist long together, as the country is very far from being stocked with Game.
I am persuaded that General Butler must have joined with the rear about the 12th Ulto.
General St Clair, says—“I beg you to assure the President, that nothing can exceed the anxiety I feel to have the operations of the Campaign begun, and it is a point on which, for some time past, I have been uneasy to a great degree—to forward the preparations nothing has been left undone early and late, with the few men under my command.”
Indeed, judging from the very full communications of General St Clair, which I have forborne troubling you with at present in the detail, it would appear that he has exerted himself in the highest degree—The distance of his second post will be probably about 70 miles from Fort Washington, and about 50 from the Miami Village. He will have all his regular force before he leaves his first post of communication—and it will probably be superior to all possible combinations which may be brought against him.
But although his regular force may appear to be sufficient at this distance, yet confiding in his judgment, his call of the Militia will, in all human probability give the greatest certainty to his operations, and which I flatter myself will be entirely efficacious and honorable to the government.
Had the operations commenced two months earlier, it would have been more comfortable to the troops, and have given greater time to have improved all advantages—But the extensive field from which the troops have been collected, the lowness of waters on the Ohio, and the tedious delays of some of the Agents in the business, have rendered an earlier Campaign impracticable. I have the honor to be With the highest respect Sir, Your most Obedient hume servant

H. Knox

